Case 3:21-cv-00017-RGE-HCA Document1 Filed 03/01/21 Page 1 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES District CourT RECEIVED

 

 

 

for the MAR
District of 0 1 2021
CLERK U.S. DISTRICT COURT
Division SOUTHERN DISTRICT OF IOWA
) Case No.
) (to be filled in by the Clerk's Office)
A ‘ 4
David WitWiom Klein )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. soa. [Xf
if the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LJ Yes No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
)
)
' t ’ )
Salat Ambrese Univers by )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name David Withow len
Street Address 11662 Catton Rd
City and County Sovanacr / Categl County
State and Zip Code ~~), 6id 714 ,
Telephone Number Isis) PED -BBVwW
E-mail Address ETCHENRACHEAL ly ‘Le caw

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/ mown). Attach additional pages if needed.

Page | of 5
Case 3:21-cv-00017-RGE-HCA Document1 Filed 03/01/21 Page 2 of 7

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

Defendant No. 1
Name saint Ambecce An versity
Job or Title (if known)
Street Address

City and County Davenport [Scolt County
State and Zip Code tA

 

 

Telephone Number
E-mail Address (if nown)

 

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County

 

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (iffnown)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 3:21-cv-00017-RGE-HCA Document1 Filed 03/01/21 Page 3 of 7

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
[ |Federal question [DX{piversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) David \oiiaen le cn , is a citizen of the
State of (name) “¥\\; nol s

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) 3
and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Oris acitizen of —
(foreign nation)

 

Page 3 of 5
Case 3:21-cv-00017-RGE-HCA Document 1 Filed 03/01/21 Page 4 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) \ ~e8s? , is incorporated under
the laws of the State of (name) Terk , and has its

 

principal place of business in the State of (name) Tog
Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

®AEO,000.00

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Yon € 1S attached.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Page 4 of 5
Case 3:21-cv-00017-RGE-HCA Document1 Filed 03/01/21 Page 5of7

Breaches of Contract

Breach of contract from not accepting my appeal. I signed for the letter from Deanna Stoube with the
decision from the student conduct review board on March 13, 2019, first attempt from certified mail. It
states that I have five business days to respond. There is a letter from Michael Poster dated March 18
saying that I missed the appeal deadline of March 15, 2019. This was only two business days and they
refused to take my appeal that was emailed to them on March 18, 2019.

Breach of contract from not giving me the audio of the March 6, 2019 student conduct review board. The
2018-2019 Student Handbook states that I am guaranteed the audio from the student conduct review
board to make my appeal. I was not given it after having asked for it from March 6, 2019 in an email. I
was unable to have an attorney listen to it or even listen to it myself. I was also not given a written
transcript of the audio.

Breach of contract from abuse of power or neglect of duty by The Director of Security Robert Christopher
and then Interim Dean of Students Matt Hansen on March 5, 2019. I sent them an email saying that the
incident report does not match my video, but the were uncommunicative. I brought this up at the March
6, 2019 student conduct review board but Robert Christopher was uncommunicative, and Deanna Stoube
would not let me talk to Robert Christopher.

Breach of contract from March 6, 2019 when I sent an email saying the incident report does not match the
story of Director of Security Robert Christopher from the student conduct review board. Neither the
incident report nor the testimony from Robert Christopher match my video recording and no one would
respond to my March 6 email.

Breach of contract from not letting me have an extension to file the appeal per the 2018-2019 Student
Handbook.

Breach of contract from terminating my email account on March 18, 2019 after giving me only three of
the five business days to file an appeal.

Breach of contract and possible civil rights violation (of my constitutional right to a private school
education with a disability [autism]) from the disability officers not responding to my civil rights
violation grievances. | sent emails to both Carol McCoy and Ryan Saddler on March 15, 2019 and again
on March 18, 2019 with no reply from either disability officer.
Case 3:21-cv-00017-RGE-HCA Document1 Filed 03/01/21 Page 6 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Lock vanes $900,000.00 Meatal Anguish  Teuion and EAPCASES strom Sraalsemester
Loss ot Aya siness contac ts ok Sellew students, lu An 4 ands £.
V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

 

Date of signing: BYATAN|
Signature of Plaintiff asp Oo
Printed Name of Plaintiff " Dea, ‘el ¥ lein

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

Bar Number

 

 

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 3:21-cv-00017-RGE-HCA Document1 Filed 03/01/21 Page 7 of 7

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS ‘ AY! DEFEND
” David Wiliam Klein aN,

JS 44 (Rev. 08/16)

aint Ambra Uajverstty

County of Residence of First Listed Defendant Sc old / tA

(IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Corre \ \ {XL

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)

 

 

 

 

 

 
    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Piace an x” in One Box Only} Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “xX” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O11 U.S. Government 03 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 OG 1 Incorporated or Principal Place o4 04
. of Business In This State
O2 US. Government SQ4 Diversity Citizen of Another State O 2 CO 2 tncorporated and Principal Place os g5
Defendant (indicate Citizenship of Parties in {tem Il) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation o6 o6
Foreign Country
NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[RES CONTRACT. fod [ok a PORTS © Tint]: FORFEITURE/PENALTY:..]2_ BANKRUPTCY. [2-2 OTHER STATUTES.
C140 Insurance PERSONAL INJURY PERSONALINJURY | 625 Dmug Related Seizure C) 422 Appeal 28 USC 158 OC 375 False Claims Act
© 120 Marine CG 310 Airplane OG 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act G 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability GO 367 Health Care/ | 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _ PROBE : “10 410 Antitrust
& Enforcement of Judgment Slander Persoxal Injury G 820 Copyrights 0 430 Banks and Banking
©) 151 Medicare Act C330 Federal Employers’ Product Liability G 830 Patent O 450 Commerce
CJ 152 Recovery of Defaulted Liability OC 368 Asbestos Personal OC 840 Trademark 0 460 Deportation
Student Loans CF 340 Marine Injury Product OF 470 Racketeer Influenced and
(Excludes Veterans) C7 345 Marine Product Liability a CABORS eos SOCIAL SECURTDY Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY |0 710 Fair Labor Standards O 861 HIA (1395f) © 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle . O 370 Other Fraud Act O 862 Black Lung (923) © 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle CO 371 Truth in Lending 6 720 Labor/Management CG 863 DIWC/DIWW (405(g)) | C 850 Securities‘Commodities/
2% 190 Other Contract Product Liability OC 380 Other Personal Relations O 864 SSID Title XVI Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage 6 740 Railway Labor Act 0 865 RSI (405(g)) © 890 Other Statutory Actions
OD 196 Franchise Injury O 385 Property Damage 6 751 Family and Medical GC 891 Agricultural Acts
OF) 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
Medical Malpractice 0 790 Other Labor Litigation CO) 895 Freedom of Information
S ‘CIVIL RIGHTS: =... |; PRISONER PETITIONS '|0 791 Employee Retirement 2 FEDERAL TAX. SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure OC 441 Voting O 463 Alien Detainee or Defendant) OF 899 Administrative Procedure
CO 230 Rent Lease & Ejectment O 442 Employment CO 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations 0 530 General O1 950 Constitutionality of
GC 290 All Other Real Property 0 445 Amer. w/Disabilities -] (1 535 Death Penalty wi IMMIGRATION |} 2 State Statutes
Employment Other: O 462 Naturalization Application
G 446 Amer. w/Disabilities -| 0 540 Mandamus & Other [0 465 Other Immigration
‘Other O 550 Civil Rights Actions
CF 448 Education O 555 Prison Condition
G 560 Civil Detainee -
Conditions of
Confinement

 

V. ORIGIN (Place an “X" in One Box Only)

OC § Multidistrict

O11 Original 2 Removed from O 3 + Remanded from © 4 Reinstatedor © 5 Transferred from © 6 Multidistrict fultidi
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

 

 

 

Brief description of cause:
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint.
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 4SO 300.60 JURY DEMAND: O Yes No
VII. RELATED CASE(S)
If ANY (See instructions): JUDGE DOCKET ER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
